Citation Nr: 1207651	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-44 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the notice of disagreement (NOD) received in June 2010 was timely filed with respect to a February 2006 rating decision.  


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which held that an NOD received in June 2010 was not timely filed with respect to a February 2006 rating decision. 


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the appellant requested withdrawal of the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to whether the NOD received in June 2010 was timely filed with respect to a February 2006 rating decision have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2012, the Veteran's representative submitted documents which served to withdraw the issue on appeal.  There remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue.  Dismissal is warranted.


ORDER

The appeal is dismissed.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


